EXHIBIT 10.70 NON-COMPETE AND NON-SOLICIT AGREEMENT FOR GOOD AND VALUABLE CONSIDERATION, including the award of Restricted Stock Units, as more fully described in the accompanying letter (10% of which will be fully vested upon grant), hereby acknowledged, First Albany Companies, Inc. and its subsidiaries ("First Albany") and its employee who is a signatory hereto (the "Key Employee Partner") (First Albany and the Key Employee Partner being referred to, collectively, as the "Parties") agree as follows: 1.Non-Compete Covenant.
